Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 16-28 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to reason for allowance, see remarks dated 08/09/2021, wherein Espinosa, Haber nor any other prior art of record teaches at least one sensor configured to run continuously when the vehicle is unattended, determining whether a known signature indicative of a likely attack is present and determining whether a known attack mode signature is present and if it is determined that at least a known signature likely of attack or a known attack mode signature is present, the vehicle is configured to drive away from the environment.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685